Citation Nr: 0844256	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from September 1962 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the veteran's claim for 
service connection for a pulmonary disability, to include as 
due to asbestos exposure.  


FINDING OF FACT

The veteran does not have a pulmonary disability that was 
present in service or is otherwise related to such service.    


CONCLUSION OF LAW

The veteran does not have a pulmonary disability as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
pulmonary disability, to include as due to asbestos exposure.  
In part, he asserts that he has the claimed disability due to 
asbestos exposure while performing his duties aboard ship, to 
include duties working in a boiler room.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines "asbestos" as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The veteran's discharge (DD Form 214) shows that his military 
occupation specialty was "BT-0000" (presumably boiler 
technician), with a related civilian occupation of boiler 
operator-helper.  His service records show that he was 
assigned to a fireroom, during which time he assisted with 
repair of boilers and machinery.  

The veteran's service medical records do not show any 
relevant treatment.  The veteran's separation examination 
report, dated in August 1966, shows that his lungs and chest 
were clinically evaluated as normal.  The report also 
indicates that a chest X-ray was normal, providing evidence 
against the claim that the veteran has a residual chronic 
disability associated with his problems during service.

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2007.  This 
evidence includes VA progress notes, dated between 2003 and 
2007, which note a history of smoking, and which indicate 
tobacco use through at least March 2007.  This evidence also 
shows that his medical history includes obesity.  His 
diagnoses included chronic obstructive pulmonary disease 
(COPD).  See also reports from G.A.F., M.D., dated between 
2000 and 2003 (noting that the veteran is a smoker, and that 
he has disorders that include COPD).  

A VA examination report, dated in August 2003, shows that the 
veteran reported being exposed to asbestos while serving as a 
boiler technician in the Navy, and that he had post-service 
employment as a restaurant owner.  The report shows that he 
was afforded pulmonary function testing (PFT), and that the 
examiner stated that the veteran's C-file had been reviewed.  
The "diagnosis" was "asbestos exposure, without 
respiratory symptoms."  The associated PFT report contains 
an impression noting restrictive ventilatory defect, and that 
"this pattern of abnormalities may normalize with weight 
loss."  The impression further notes that mild small airway 
obstruction may be present.  

An associated chest X-ray report contains an impression of 
"no evidence of acute cardiopulmonary disease."  

A decision of the Social Security Administration (SSA), dated 
in December 2003, shows that the SSA determined that the 
veteran was disabled as of November 2001, with a primary 
diagnosis of "osteoarthritis and allied disorders," and a 
secondary diagnosis of "disorders of the back (discogenic 
and degenerative)."  The report shows that he reported a 
work history confined to the restaurant business.  

The Board finds that the claim must be denied.  The veteran 
was not treated for any relevant symptoms during service, and 
the veteran's August 1966 separation examination report 
showed that his lungs and chest were clinically evaluated as 
normal, and that a chest X-ray was normal.  Most importantly, 
the earliest post-service evidence of treatment for 
respiratory symptoms is dated no earlier than 2001.  This 
evidence comes about 34 years after separation from service.  
This lengthy period without treatment is evidence there has 
not been a continuity of symptomatology and weighs against 
the claim on a direct basis.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

In addition, there is no competent evidence showing or 
indicating that the veteran has a pulmonary disability that 
is related to his service and the medical records that exist 
in this case do not indicate such a connection in any manner.  
In fact, they provide limited evidence against this claim by 
indicating other factors that have caused the problem (i.e, 
smoking and weight).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

Finally, to the extent that the veteran has asserted that he 
has a pulmonary disability related to asbestos exposure, 
there is no competent evidence of such a disability, and the 
August 2003 VA examiner accepted the veteran's claim of 
exposure to asbestos, but concluded that there were no 
associated symptoms.  Therefore, a pulmonary disability due 
to asbestos exposure is not shown.  Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998) (holding that under 38 U.S.C.A. §§ 1110 
and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that a pulmonary disability was caused by 
service, to include as due to exposure to asbestos.  In this 
case, when the veteran's service and post-service medical 
records are considered (which indicate that the veteran does 
not have an asbestos-related pulmonary condition, and which 
does not contain competent evidence of a nexus between a 
pulmonary disability and the veteran's service), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has a pulmonary disability that is 
related to his service.   

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in June 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The June 2003 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and records from the Social Security 
Administration.  The veteran has been afforded an 
examination, and with regard to the service connection claim 
based on exposure to asbestosis, an etiological opinion is 
unnecessary, as the Board has determined that he does not 
have such a disability.  See 38 C.F.R. § 3.159(d).  

To the extent that an etiological opinion has not been 
obtained with regard to the possibility of service connection 
for a pulmonary disability that is not related to exposure to 
asbestos, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment, the claimed condition is first shown 
about 34 years after separation from service, and there is no 
competent evidence to show that the claimed condition is 
related to the veteran's service and limited evidence against 
such a finding.  Given the foregoing, the Board finds that 
the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against this claim.  The Board therefore concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


